                         Case 20-13886-nmc                  Doc 1       Entered 08/07/20 16:09:53                   Page 1 of 24


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                PHARMAGREEN BIOTECH, INC.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  2987 BLACKBEAR COURT
                                                                                                  COQUITLAM BC V3E 3A2
                                  12 NORTH CURRY STREET                                           CANADA
                                  Carson City, NV 89703
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Carson City                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                           Case 20-13886-nmc                     Doc 1       Entered 08/07/20 16:09:53                       Page 2 of 24
Debtor    PHARMAGREEN BIOTECH, INC.                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known



Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                        Case 20-13886-nmc                    Doc 1         Entered 08/07/20 16:09:53                    Page 3 of 24
Debtor   PHARMAGREEN BIOTECH, INC.                                                                 Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 20-13886-nmc                  Doc 1        Entered 08/07/20 16:09:53                       Page 4 of 24
Debtor    PHARMAGREEN BIOTECH, INC.                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 7, 2020
                                                  MM / DD / YYYY


                             X   /s/ PETER WOJCIK                                                         PETER WOJCIK
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   PRESIDENT




18. Signature of attorney    X   /s/ Thomas E. Crowe                                                       Date August 7, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Thomas E. Crowe
                                 Printed name

                                 THOMAS E. CROWE PROFESSIONAL LAW CORPORATION
                                 Firm name

                                 2830 S. JONES BLVD, SUITE 3
                                 Las Vegas, NV 89146
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (702) 794-0373                Email address      tcrowe@thomascrowelaw.com

                                 3048 NV
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                          Case 20-13886-nmc                          Doc 1     Entered 08/07/20 16:09:53                            Page 5 of 24

 Fill in this information to identify the case:

 Debtor name         PHARMAGREEN BIOTECH, INC.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $100,000.00
           ACTUS FUND LLC                                                       Contingent
           545 BOYLSTON STREET, 2ND FLOOR                                       Unliquidated
           Boston, MA 02116                                                     Disputed
           Date(s) debt was incurred 2/4/2020
                                                                             Basis for the claim:    CONVERTIBLE NOTE
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $66,150.00
           ADAR ALEF LLC                                                        Contingent
           38 OLYMPIA LANE                                                      Unliquidated
           Monsey, NY 10952                                                     Disputed
           Date(s) debt was incurred     1/21/2020                           Basis for the claim:    CONVERTIBLE NOTE
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $55,000.00
           BHP CAPITAL                                                          Contingent
           17501 BISCAYNE BLVD, STE 510                                         Unliquidated
           Miami, FL 33180                                                      Disputed
           Date(s) debt was incurred 1/22/2020
                                                                             Basis for the claim:    CONVERTIBLE NOTE
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $0.00
           CLARK COUNTY ASSESSOR
           C/O BANKRUPTCY CLERK                                                 Contingent
           500 S. GRAND CENTRAL PKWY                                            Unliquidated
           BOX 551401                                                           Disputed
           Las Vegas, NV 89155
                                                                             Basis for the claim:    NOTICE ONLY
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         49979                                            Best Case Bankruptcy
                          Case 20-13886-nmc                          Doc 1     Entered 08/07/20 16:09:53                            Page 6 of 24

 Debtor       PHARMAGREEN BIOTECH, INC.                                                               Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          CLARK COUNTY TREASURER
          C/O BANKRUPTCY CLERK                                                  Contingent
          500 S. GRAND CENTRAL PKWY                                             Unliquidated
          P.O. BOX 551220                                                       Disputed
          Las Vegas, NV 89155-1220
                                                                             Basis for the claim:    NOTICE ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $370,000.00
          CROWN BRIDG PARTNERS                                                  Contingent
          1173A 2ND AVE., STE 126                                               Unliquidated
          New York, NY 10065                                                    Disputed
          Date(s) debt was incurred 2/2020
                                                                             Basis for the claim:    CONVERTIBLE NOTE
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          DEPT. OF EMPLOYMENT, TRAINING &
          REHAB                                                                 Contingent
          EMPLOYMENT SECURITY DIVISION                                          Unliquidated
          500 EAST THIRD STREET                                                 Disputed
          Carson City, NV 89713
                                                                             Basis for the claim:    NOTICE ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,000.00
          EMA FINANCIAL                                                         Contingent
          40 WALL STREET                                                        Unliquidated
          New York, NY 10005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    CONVERTIBLE NOTE
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $61,000.00
          GS CAPITAL PARTNERS, LLC                                              Contingent
          30 WASHINGTON STREET, STE. 5L                                         Unliquidated
          Brooklyn, NY 11201                                                    Disputed
          Date(s) debt was incurred 1/23/2020
                                                                             Basis for the claim:    CONVERTIBLE NOTE
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          INTERNAL REVENUE SERVICE                                              Contingent
          P.O. BOX 7346                                                         Unliquidated
          Philadelphia, PA 19101-7346                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,750.00
          LG CAPITAL FUNDING LLC                                                Contingent
          1218 UNION STREET, STE. 2                                             Unliquidated
          Brooklyn, NY 11225                                                    Disputed
          Date(s) debt was incurred 1/22/2020
                                                                             Basis for the claim:    CONVERTIBLE NOTE
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                          Case 20-13886-nmc                          Doc 1     Entered 08/07/20 16:09:53                            Page 7 of 24

 Debtor       PHARMAGREEN BIOTECH, INC.                                                               Case number (if known)
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $40,000.00
           OSCALETA PARTNERS, LLC                                               Contingent
           381 W. MOUNTAIN RD.                                                  Unliquidated
           Ridgefield, CT 06877-2920                                            Disputed
           Date(s) debt was incurred 11/2/2020
                                                                             Basis for the claim:    CONVERTIBLE NOTE
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $56,975.00
           POWERUP                                                              Contingent
           111 GREAT NECHK ROAD, SUITE 213                                      Unliquidated
           Great Neck, NY 11021                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    CONVERTIBLE NOTES
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           SECRETARY OF THE TREASURY                                            Contingent
           1500 PENNSYLVANIA AVE. NW                                            Unliquidated
           Washington, DC 20220                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           SECURITIES AND EXCHANGE COMMISSION                                   Contingent
           LOS ANGELES REGIONAL OFFICE                                          Unliquidated
           4444 SOUTH FLOWER STREET, SUITE 900                                  Disputed
           Los Angeles, CA 90070
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.16      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           UNITED STATES TRUSTEE                                                Contingent
           300 LAS VEGAS BVLD., SOUTH                                           Unliquidated
           SUITE 4300                                                           Disputed
           Las Vegas, NV 89101
                                                                             Basis for the claim:    NOTICE ONLY
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                       905,875.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          905,875.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                          Case 20-13886-nmc                          Doc 1     Entered 08/07/20 16:09:53        Page 8 of 24

                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      PHARMAGREEN BIOTECH, INC.                                                                      Case No.
                                                                                    Debtor(s)              Chapter       11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 2679368 ONTARIO INC.                                                COMMON           458,500                         .484%
 23 WILTON CRESTCENT                                                 STOCK
 OTTOWA ON K1S 2T4
 CANADA

 ADRIEN SCHEER                                                       COMMON           20,000                          .021%
 27212 110 AVE.                                                      STOCK
 MAPLE RIDGE BC V2W 1P5
 CANADA

 ALEXANDER NIKITIN                                                   COMMON           5,000                           .005%
 18 AERODROMNAYA ST., APT. 48                                        STOCK
 MOSCOW 125363
 UNION OF SOVIET SOCIALIST REPUBLIC

 ALEXEY MELIKDZHANOV                                                 COMMON           5,000                           .005%
 78/4 KASHIRSKOYE SHOSSE, APT 340                                    STOCK
 MOSCOW 115409
 UNION OF SOVIET SOCIALIST REPUBLICS

 ALLIANCE GROWERS INC.                                               COMMON           1,200,000                       1.266%
 SUITE 500-666 BURRARD ST.                                           STOCK
 VANCOUVER BC V6C 3P6
 CANADA

 ANDREY YAKUNIN                                                      COMMON           5,000                           .005%
 2ND LOMONOSOVA ST, 4                                                STOCK
 BRYANSK 241019
 UNION OF SOVIET SOCIALIST REPUBLICS

 ANDREY YASHNIKOV                                                    COMMON           5,000                           .005%
 2ND OZERNAYA ST, 9                                                  STOCK
 ORENBURG 460037
 UNIION OF SOVIET SOCIALIST REPUBLICS

 ANN-MARIE DELAWSKY                                                  COMMON           50,000                          .053%
 833 DRAYTON STREEET                                                 STOCK
 NORTH VANCOUVER BCK V7L 2C2
 CANADA

 ANNETTE SAVAGE                                                      COMMON           80,000                          .084%
 5620 PTARMIGAN PLACE                                                STOCK
 NORTH VANCOUVER BC V7R 4S3
 CANADA




Sheet 1 of 14 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                          Case 20-13886-nmc                          Doc 1   Entered 08/07/20 16:09:53     Page 9 of 24


 In re:    PHARMAGREEN BIOTECH, INC.                                                            Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities    Kind of Interest
 business of holder

 ANTHONY NEUMEYER                                                    COMMON         200,000                 .211%
 718-333 BROOKSBANK AVE. $301                                        STOCK
 NORTH VANCOUVER BC V7J 3V8
 CANADA

 ANTON TURCHANINOV                                                   COMMON         5,000                   .005%
 60 SEVANSKAYA ST. APT. 55                                           STOCK
 MOSCOW 115516
 UNION OF SOVIET SOCIALIST REPUBLICS

 ARCHER BAKERVILLE                                                   COMMON         1,102,000               1.162%
 323 HAWTHORNE AVE.                                                  STOCK
 Richmond, VA 23222

 ARNOLD LEONORA                                                      COMMON         150,000                 .158%
 7453 WOODRUFF WAY                                                   STOCK
 Stone Mountain, GA 30087

 ASHWAN RAVINDRIA SINGH                                              COMMON         300,000                 .316%
 15571 89B AVE                                                       STOCK
 SURREY BC V3R 0R2
 CANADA

 ASIA DAWN FIDDIS                                                    COMMON         100,000                 .105%
 3780 MANOR ST.                                                      STOCK
 BURNABY BC V5G 1A6
 CANADA

 ATLANTA COACH, INC.                                                 COMMON         5,000                   .005%
 2020 HOWELL MILL ROAD, STE 164                                      STOCK
 Atlanta, GA 30318

 BART WALCZYKOWSKI                                                   COMMON         3,300,000               3.481%
 115 VERNON CRES                                                     STOCK
 REGINA SK S4R 7S8
 CANADA

 BRIAN W. DANARD                                                     COMMON         120,000                 .127%
 33451 CARDINAL STREET                                               STOCK
 MISSION BC VS4 1L3
 CANADA

 CAPITAL EVENT MANAGEMENT LTD.                                       COMMON         80,000                  .084%
 C/O NIEL CURRIER, PARTNER                                           STOCK
 #100-736 GRANVILLE ST.
 CANADA




List of equity security holders consists of 14 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                        Case 20-13886-nmc                            Doc 1   Entered 08/07/20 16:09:53       Page 10 of 24


 In re:    PHARMAGREEN BIOTECH, INC.                                                              Case No.
                                                                                    Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities      Kind of Interest
 business of holder

 CARYLON ZARUK                                                        COMMON         50,000                    .053%
 16270 36A AVENUE                                                     STOCK
 SURREY BC V3S 0X5
 CANADA

 CEDE & CO                                                            COMMON         17,933,435                18.916%
 570 WASHINGTON BLVD.                                                 STOCK
 Jersey City, NJ 07310

 CHADWICK FRIESEN                                                     COMMON         120,000                   .127%
 3648 FROMME RD.                                                      STOCK
 NORTH VANCOUVER BC V7K 2E5
 CANADA

 CHARLES V. HOOVER JR.                                                COMMON         187,000                   .197%
 51965 RAY DRIVE                                                      STOCK
 Granger, IN 46530

 CHARLOTTE TANNER                                                     COMMON         20,000                    .021%
 322-1027 DAVIE ST.                                                   STOCK
 VANCOUVER BC V6E 412
 CANADA

 CHERYL STUBBINS                                                      COMMON         24,000                    .025%
 211-9300 PARKSVILLE DRIVE                                            STOCK
 RICHMOND BC V7E 4N9
 CANADA

 CHRISTOPH KIND                                                       COMMON         830,000                   .875%
 3738 MINTO RD.                                                       STOCK
 COURTENAY BC V9N 9P8
 CANADA

 CITY VAC.                                                            COMMON         500                       .001
 205 NORFOLD PLACE                                                    STOCK
 Kissimmee, FL 34747

 COAL HARBOUR CONSULTING, INC.                                        COMMON         5,000                     .005%
 510 999 W. HASTINGS ST.                                              STOCK
 VANCOUVER BC V6C 2W2
 CANADA

 CONSTANCE DOMICELA FAULKNER                                          COMMON         50,000                    .053%
 2403-2789 SHAUGHNESSY STREET                                         STOCK
 PORK COQUITLAM BC V3C 0C3
 CANADA




List of equity security holders consists of 14 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                        Case 20-13886-nmc                            Doc 1   Entered 08/07/20 16:09:53      Page 11 of 24


 In re:    PHARMAGREEN BIOTECH, INC.                                                             Case No.
                                                                                    Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities     Kind of Interest
 business of holder

 CORLISS LAWSON                                                       COMMON         2,000                    .002%
 275 LEE STREET                                                       STOCK
 Fayetteville, GA 30214

 CORNELIUS GIESBRECHT                                                 COMMON         100,000                  .105%
 12293 CARDINAL STREET                                                STOCK
 MISSION BC V4S 1L2
 CANADA

 CRUZ ERNESTOS HARRSION FIDDIS                                        COMMON         50,000                   .053%
 3780 MANOR ST.                                                       STOCK
 BURNABY BC V5G 1A6
 CANADA

 DALE HERMAN                                                          COMMON         20,000                   .021%
 16642 79B AVE.                                                       STOCK
 SURREY BC V4N 0J2
 CANADA

 DANCING LIGHT CONSULTING                                             COMMON         160,000                  .169%
 D1-1100 W. 6TH AVE.                                                  STOCK
 VANCOUVER BC V6H 1A4
 CANADA

 DARREN MATHER                                                        COMMON         52,500                   .055%
 #105-487 JUBILEE STREET                                              STOCK
 DUNCAN BC V9L 1X1
 CANADA

 DAWN NAGAI                                                           COMMON         25,000                   .26%
 431 DECAIRE STREET                                                   STOCK
 COQUITLAM BC V3K 5A1
 CANADA

 DEAN PAUL MALLEL                                                     COMMON         10,000                   .011%
 1311 APPIN ROAD                                                      STOCK
 NORTH VANCOUVER BC V7J 2T4
 CANADA

 DENISE ADELE KELLEY                                                  COMMON         30,000                   .032%
 21485 RIVER ROAD                                                     STOCK
 MAPLE RIDGE BC V2X 2B5
 CANADA

 DHARMESH SISODRAKER                                                  COMMON         120,000                  .127%
 1127 CROFT RD.                                                       STOCK
 NORTH VANCOUVER BC V7K 1K2
 CANADA


List of equity security holders consists of 14 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                        Case 20-13886-nmc                            Doc 1   Entered 08/07/20 16:09:53      Page 12 of 24


 In re:    PHARMAGREEN BIOTECH, INC.                                                             Case No.
                                                                                    Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities     Kind of Interest
 business of holder

 DIANNE ROSIEK                                                        COMMON         170,000                  .179%
 1343 132 B. STREET                                                   STOCK
 SURREY BC V4A 4C2
 CANADA

 DOUG BLACK                                                           COMMON         30,000                   .032%
 5600 - 14TH LINE                                                     STOCK
 COOKSTOWN ON L0L 1L0
 CANADA

 DOWNSHIRE CAPITAL INC. /CO DAVE                                      COMMON         1,500                    .002
 HERBERT                                                              STOCK
 1980 SHERBROOK STREET, W. STE. 1110
 MONREAL H3H 2E8
 NETHERLANDS ANTILLES

 DR. WLADYSLAW WOJCIK MED PROF                                        COMMON         5,900,000                6.223%
 CORP.                                                                STOCK
 1600 DEWDNEY AVE. EAST
 REGINA SK S4N 4Y5
 CANADA

 ELOUISE KATHERINE JOHNSON                                            COMMON         200,000                  .211%
 9443 MANZER ST.                                                      STOCK
 MISSION BC V4S 1K2
 CANADA

 EMERGING MARKETS CONSULTING LLC                                      COMMON         75,000                   .079%
 15701 STATE RD. 50, STE. 205                                         STOCK
 Clermont, FL 34711

 EMMA KATHLEEN STOTHERT                                               COMMON         80,000                   .084%
 6588 HUM-LU-SUM DRIVE                                                STOCK
 VANSOVUER BC V6N 4N9
 CANADA

 EVELYN HUNTJENS                                                      COMMON         302,500                  .319%
 2150 SHAWNIGAN LAKE ROAD                                             STOCK
 SHAWNIGAN LAKE BC V0R 2W5
 CANADA

 EVGENIY SIDYAK                                                       COMMON         5,000                    .005%
 14/2 LAZO ST. APT. 15                                                STOCK
 MOSCOW 4600371113
 UNION OF SOVIET SOCIALIST REPUBLICS




List of equity security holders consists of 14 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                        Case 20-13886-nmc                            Doc 1   Entered 08/07/20 16:09:53      Page 13 of 24


 In re:    PHARMAGREEN BIOTECH, INC.                                                             Case No.
                                                                                    Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities     Kind of Interest
 business of holder

 FAWAZIA AFREEN                                                       COMMON         2,000,000                2.110%
 #1005-12069 HARRIS ROAD                                              STOCK
 PITT MEADOWS BC V3Y 0C8
 CANADA

 GARY SHIRINYAN                                                       COMMON         154,093                  .163%
 5632 VAN NUYS BLVD. #622                                             STOCK
 Van Nuys, CA 91401-4602

 GIUSEPPE FUOCO                                                       COMMON         10,000                   .011%
 2590 E. 8TH AVE.                                                     STOCK
 VANCOUVER BC V5M 1W2
 CANADA

 GLEN TAUBER                                                          COMMON         100,000                  .105%
 21 RIDGEBROOK WAY                                                    STOCK
 SHERWOOD PARK AB T8A 6M1
 CANADA

 GLENN DUFFY                                                          COMMON         3,000                    .003%
 8421 MURRAY CT.                                                      STOCK
 Sanford, FL 32771

 GMP SECURITIES LP                                                    COMMON         500,000                  .527%
 ITF CHRISTOPHER TURNER                                               STOCK
 145 KING ST. WEST, STE. 300
 TORNOTO ON M5H 1J8
 CANADA

 GORDON JANG                                                          COMMON         400,000                  .422%
 1388 WEST 55TH AVE.                                                  STOCK
 VANCOUVER BC V6P 1R2
 CANADA

 GREG RAHN                                                            COMMON         20,000                   .021%
 5911 CORMORANT COURT                                                 STOCK
 RICHMOND BC V7E 3P6
 CANADA

 HARMAIL CHAHAL                                                       COMMON         40,000                   .042%
 17058 79A AVE.                                                       STOCK
 SURREY BC V4N 0C6
 CANADA

 HARVEY LAROCHELLE                                                    COMMON         1,226,786                1.294%
 341 EST 26                                                           STOCK
 VANCOUVER BC V5V 2H4
 CANADA


List of equity security holders consists of 14 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                        Case 20-13886-nmc                            Doc 1   Entered 08/07/20 16:09:53      Page 14 of 24


 In re:    PHARMAGREEN BIOTECH, INC.                                                             Case No.
                                                                                    Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities     Kind of Interest
 business of holder

 HARWINDER CHAHAL                                                     COMMON         164,000                  .173%
 17058 79A AVE.                                                       STOCK
 SURREY BC V4N 0C6
 CANADA

 HAZEL LILLIAN THOMPSON                                               COMMON         80,000                   .084%
 P.O. BOX 20999                                                       STOCK
 MAPLE RIDGE BC V2X 1P7
 CANADA

 HUNTER ROSS MURRAY FIDDIS                                            COMMON         50,000                   .053%
 3780 MANOR ST.                                                       STOCK
 BURNABY BC V5G 1A6
 CANADA

 JANIE ANN WONG                                                       COMMON         10,000                   .011%
 4835 SLOCAN STREET                                                   STOCK
 VANCOUVER BC V5R 2A2
 CANADA

 JEROME OLNEY                                                         COMMON         30,000                   .032%
 518-20THA VE. SW                                                     STOCK
 CALGARY AB T2S 0E8
 CANADA

 JESSICA WOJCIK                                                       COMMON         1,000,000                1.055%
 2987 BLACKBEAR COURT                                                 STOCK
 COQUITLAM BC V3E 3A2
 CANADA

 JOERGE SCHWEITZER                                                    COMMON         40,000                   .042%
 SEIDENHOFSTRASSE 16                                                  STOCK
 MUNICH 80639
 GERMANY

 JOHEN LEMIEUX                                                        COMMON         100,000                  .105%
 2433 HIGHWAY 15                                                      STOCK
 KINGSTON ON K7L 4V3
 CANADA

 JOHN BECKETT                                                         COMMON         1,400                    .001%
 6220 APRIL BROOK CIRCLE                                              STOCK
 Columbia, MD 21045

 JONATHON ALEXANDER FAULKNER                                          COMMON         20,000                   .021%
 #52-8193 WESTCOAST RD.                                               STOCK
 SOOKE BC V9Z 1H3
 CANADA


List of equity security holders consists of 14 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                        Case 20-13886-nmc                            Doc 1   Entered 08/07/20 16:09:53      Page 15 of 24


 In re:    PHARMAGREEN BIOTECH, INC.                                                             Case No.
                                                                                    Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities     Kind of Interest
 business of holder

 JORDAN WOJCIK                                                        COMMON         1,000,000                1.055%
 2987 BLACKBEAR COURT                                                 STOCK
 COQUITLAM BC V3E 3A2
 CANADA

 JUDY ROSS                                                            COMMON         40,000                   .042%
 P.O. BOX 159                                                         STOCK
 415 W. ESPLANADE
 NORTH VANCOUVER BC V7M 1A6
 CANADA

 JUHEE SUNGER                                                         COMMON         1,000,000                1.055%
 7301 18TH STREET                                                     STOCK
 BURNABY BC V3N 2Z4
 CANADA

 KAYO TERADA                                                          COMMON         40,000                   .042%
 401 1855 EAST GEORGIA                                                STOCK
 VANCOUVER BC V5L 2B5
 CANADA

 KEVIN JOSEPH ROLLMAN                                                 COMMON         40,000                   .042%
 2820 ALICE DRIVE                                                     STOCK
 PRINCE GEORGE BC V2K 5W7
 CANADA

 L2 CAPITAL LLC                                                       COMMON         51,725                   .055%
 411 DORADO BEACH EAST                                                STOCK
 DORADO PR 00646

 LASCE BURNS                                                          COMMON         5,000                    .005%
 74422 WOODRUFF WAY                                                   STOCK
 Stone Mountain, GA 30087

 LAURIE ANN SMITH                                                     COMMON         15,000                   .016%
 232-7156 121 STREET                                                  STOCK
 SURREY BC V3W 0J6
 CANADA

 LEO J. VERLAAN                                                       COMMON         48,000                   .051%
 650 EVANS AVE.                                                       STOCK
 VANCOUVER BC V6A 2K9
 CANADA

 LEONNA WOJCIK                                                        COMMON         2,000,000                2.110%
 2987 BLACKBEAR COURT                                                 STOCK
 COQUITLAM BC V3E 3A2
 CANADA


List of equity security holders consists of 14 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                        Case 20-13886-nmc                            Doc 1   Entered 08/07/20 16:09:53      Page 16 of 24


 In re:    PHARMAGREEN BIOTECH, INC.                                                             Case No.
                                                                                    Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities     Kind of Interest
 business of holder

 LINDA L. GRAFF                                                       COMMON         100                      .000%
 8420 MURRAY CT.                                                      STOCK
 Sanford, FL 32771

 LINDA LORENZO                                                        COMMON         20,000                   .021%
 65 FIRST STREET                                                      STOCK
 NEW WESTMINISTER BC V3L 5K9
 CANADA

 LISA L. TELFORD                                                      COMMON         60,000                   .063%
 #142 415 ESPLANADE AVE.                                              STOCK
 NORTH VANCOUVER BC V7M 1A6
 CANADA

 LLOYD JONES                                                          COMMON         52,500                   .055%
 112-1715 PRITCHARD ROAD                                              STOCK
 COWICHAN BAY BC V0R 1N1
 CANADA

 LOUIS SEKORA                                                         COMMON         10,000                   .011%
 121-2990 PRINCESS COURT                                              STOCK
 COQUITLAM BC V3B 7R3
 CANADA

 LUCIA CRISTINA MONTANARI                                             COMMON         20,000                   .021%
 1206-110 SWITCHMEN STREET                                            STOCK
 VANCOUVER BC V6A 0C6
 CANADA

 MARDI BLACK                                                          COMMON         30,000                   .032%
 5600 - 14TH LINE                                                     STOCK
 COOKSTOWN ON L0L 1L0
 CANADA

 MARGARET POTEAT                                                      COMMON         150                      .000%
 601 PENNY LANE                                                       STOCK
 Schwenksville, PA 19473

 MARILYNNE GARIEPY                                                    COMMON         80,000                   .084%
 306-6160 LONDON ROAD                                                 STOCK
 RICHMON BC V7E 4J2
 CANADA

 MARK WOJCIK                                                          COMMON         1,320,000                1.392%
 2767 SANDRINGHAM CRESCENT                                            STOCK
 REGINA SK S4V 3C9
 CANADA



List of equity security holders consists of 14 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                        Case 20-13886-nmc                            Doc 1   Entered 08/07/20 16:09:53      Page 17 of 24


 In re:    PHARMAGREEN BIOTECH, INC.                                                             Case No.
                                                                                    Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities     Kind of Interest
 business of holder

 MATT BULMER                                                          COMMON         70,000                   .074%
 #13 - 181 RAVINE DRIVE                                               STOCK
 PORT MOODY BC V3H 4T3
 CANADA

 MICHAEL CRAWFORD                                                     COMMON         152,500                  .161%
 419 LINEMAN ACRES BAY NW                                             STOCK
 HIGH RIVER AB T1V 1Y1
 CANADA

 MICHELLE NEUMEYER                                                    COMMON         100,000                  .105%
 718-333 BROKSBARN AVE., $307                                         STOCK
 NORTH VANCOUVER BC V7J 3V8
 CANADA

 MILESTONE MANAGEMENT SERVICES, LLC COMMON                                           22,000                   .023%
 2831 ST. ROSE PKWY, SUTE. 200      STOCK
 Henderson, NV 89052

 NANCY L. MCKAY                                                       COMMON         55,000                   .058%
 4056 RIPPLE PLACE                                                    STOCK
 EST VANCOUVER BC V7V 3L4
 CANADA

 NATHAN HORNE                                                         COMMON         5,000                    .005%
 286 MISTYBROOK CR.                                                   STOCK
 Stone Mountain, GA 30087

 OLGA MIGUNOVA                                                        COMMON         5,000                    .005%
 23 YABLOCHKOVA ST. APT. 153                                          STOCK
 MOSCOW 127332
 UNION OF SOVIET SOCIALIST REPUBLICS

 PATRICIA ANNE THOMPSON                                               COMMON         40,000                   .042%
 P.O. BOX 20999                                                       STOCK
 MAPLE RIDGE BC V2X 1P7
 CANADA

 PATRICK MICHAEL CASSIDY                                              COMMON         100,000                  .105%
 54 WEXFORD WAY SW                                                    STOCK
 54 WEXFORD WAY SW
 CALGARY, T3H 0G9 AL

 PAULA HORNE                                                          COMMON         5,000                    .005%
 1471 HEATHERGLADE LANE                                               STOCK
 Lawrenceville, GA 30045




List of equity security holders consists of 14 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                        Case 20-13886-nmc                            Doc 1   Entered 08/07/20 16:09:53       Page 18 of 24


 In re:    PHARMAGREEN BIOTECH, INC.                                                              Case No.
                                                                                    Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities      Kind of Interest
 business of holder

 PETER MACINNES                                                       COMMON         50,000                    .053%
 6471 LIVINGSTONE PLACE                                               STOCK
 RICHMOND BC V7C 5J 6
 CANADA

 PETER WOJCIK                                                         COMMON         31,077,500                32.780%
 2987 BLACKBEAR COURT                                                 STOCK
 COQUITLAM BC V3E 3AC
 CANADA

 RAELENE ADAMSON                                                      COMMON         20,000                    .021%
 33-11751 KING ROAD                                                   STOCK
 RICHMOND BC V7A 3B5
 CANADA

 RALPH BENSON HURLBUTT                                                COMMON         40,000                    .042%
 30-77 WALTER HARDWICK AVE.                                           STOCK
 VANCOUVER BC V5Y 0C6
 CANADA

 RAYMOND VAN EMPEL                                                    COMMON         150,000                   .158%
 385 198TH STREET                                                     STOCK
 LANGLEY BC V2Z 0Y6
 CANADA

 ROBERT A. JASPER                                                     COMMON         50,000                    .053%
 112-2475 W. 4TH AVE.                                                 STOCK
 VANCOUBER BC V6K 1P4
 CANADA

 ROBERT DAVID MCFARLANE                                               COMMON         80,000                    .084%
 499 E. 48TH AVE.                                                     STOCK
 VANCOUVER BC V5W 2E4
 CANADA

 ROBERT SAUNDERS                                                      COMMON         40,000                    .042%
 2412 107 ST. NW                                                      STOCK
 EDMONTON AB T6J 5S3
 CANADA

 ROBERT SIM                                                           COMMON         60,000                    .063%
 921 BEAUMONT DRIVE                                                   STOCK
 NORTH VANCOUVER BC V7R 1P5
 CANADA

 ROBERT STEWART                                                       COMMON         3,732,500                 3.937%
 3738 MINTO ROAD                                                      STOCK
 COURTENAY BC V9N 9P8
 CANADA

List of equity security holders consists of 14 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                        Case 20-13886-nmc                            Doc 1   Entered 08/07/20 16:09:53      Page 19 of 24


 In re:    PHARMAGREEN BIOTECH, INC.                                                             Case No.
                                                                                    Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities     Kind of Interest
 business of holder

 ROBERT W. PROBERT                                                    COMMON         40,000                   .042%
 7944 256TH STREET                                                    STOCK
 LANGLEY BC V1M 2M8
 CANADA

 RONALD FUND                                                          COMMON         80,000                   .084%
 3750 MURPHY STREET                                                   STOCK
 ABBOTSFORD BC V2S 7V6
 CANADA

 SAKUNTALA DEVI-PROBERT                                               COMMON         40,000                   .042%
 7944 256TH STREET                                                    STOCK
 LANGLEY BC V1M 2M8
 CANADA

 SEAN MCPHEE                                                          COMMON         25,000                   .026%
 431 DECAIRE STREET                                                   STOCK
 COQUITLAM BC V3K 5A1
 CANADA

 SERGEY KLUCHNIKOV                                                    COMMON         5,000                    .005%
 60 SEVANSKAYA ST. APT 55                                             STOCK
 MOSCOW 115516
 UNION OF SOVIET SOCIALIST REPUBLICS

 STAN FIDDIS                                                          COMMON         2,370,000                2.50%
 3780 MANOR ST.                                                       STOCK
 BURNABY BC V5G 1A6
 CANADA

 STEPHEN A. MELLOWS                                                   COMMON         20,000                   .021%
 1730-808 NELSON STREET                                               STOCK
 VANCOUVER BC V6Z 2H2
 CANADA

 SUMAN LATA PRASAD                                                    COMMON         100,000                  .105%
 7551 IMPERIAL STREET                                                 STOCK
 BURNABY BC V5E 1P3
 CANADA

 SUSAN DOUGLAS                                                        COMMON         1,600                    .002%
 C/O ABL GROUP                                                        STOCK
 7458 WOODRUFF WAY
 Stone Mountain, GA 30087

 TERRENCE H. MCKAY                                                    COMMON         55,000                   .058%
 4056 RIPPLE PLACE                                                    STOCK
 WEST VANCOUVER BC V7V 3L4
 CANADA

List of equity security holders consists of 14 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                        Case 20-13886-nmc                            Doc 1   Entered 08/07/20 16:09:53      Page 20 of 24


 In re:    PHARMAGREEN BIOTECH, INC.                                                             Case No.
                                                                                    Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities     Kind of Interest
 business of holder

 THELMA LEONORA                                                       COMMON         5,000                    .005%
 7453 WOODRUFF WAY                                                    STOCK
 Stone Mountain, GA 30087

 TK INVESTMETNS LTD                                                   COMMON         5,000,000                5.274%
 6118 NORTH PARK PLACE                                                STOCK
 SURREY BC V3X 2A8
 CANADA

 VERN DICKAU                                                          COMMON         217,500                  .229%
 61 CRANRIDGE HEIGHTS SE                                              STOCK
 CALGARY ABL T3M 0C1
 CANADA

 VERNE ALVIN FIDDIS                                                   COMMON         50,000                   .053%
 102-225 W. 8TH AVE.                                                  STOCK
 VANCOUVER BC V5Y 1N3
 CANADA

 VERNON DICKAU                                                        COMMON         200,000                  .211%
 61 CRANRIDGE HEIGHTS SE.                                             STOCK
 CALGARY AB T3M 0L1
 CANADA

 VICTORIA ROSIEK                                                      COMMON         72,000                   .076%
 1343 132 B STREET                                                    STOCK
 SURREY BC V4A 4C2
 CANADA

 WARREN GLASS                                                         COMMON         200,000                  .211%
 2204-9500 ERIKSON DR.                                                STOCK
 BURNABY BC V3J 1M8
 CANADA

 WILLIAM A. BASKERVILLE                                               COMMON         20,000                   .021%
 12418 GUY GUISBORNE                                                  STOCK
 Schertz, TX 78154

 WILLIAM TURNER FAULKNER                                              COMMON         50,000                   .053%
 2403-2789 SHAUGHNESSY STREET                                         STOCK
 PORT COQUITLAM BC V3C 0C3
 CANADA

 WLADYSLAW WOJCIK                                                     COMMON         4,830,000                5.095%
 9 PALMER CRES                                                        STOCK
 EMERALD PARK SK S4L 1A3
 CANADA



List of equity security holders consists of 14 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                        Case 20-13886-nmc                            Doc 1   Entered 08/07/20 16:09:53                      Page 21 of 24


 In re:    PHARMAGREEN BIOTECH, INC.                                                                     Case No.
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities                       Kind of Interest
 business of holder

 WYN STOTHERT                                                         COMMON          40,000                                    .042%
 6588 HUM-LU-SUM DRIVE                                                STOCK
 VANCOUVER BC V6N 4N9
 CANADA

 YURY MIGUNOV                                                         COMMON          5,000                                     .005%
 23 YABLOCHKOVA ST., APT. 153                                         STOCK
 MOSCOW 127332
 UNION OF SOVIET SOCIALIST REPUBLICS


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the PRESIDENT of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date August 7, 2020                                                          Signature /s/ PETER WOJCIK
                                                                                            PETER WOJCIK

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 14 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                        Case 20-13886-nmc                            Doc 1    Entered 08/07/20 16:09:53   Page 22 of 24




                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      PHARMAGREEN BIOTECH, INC.                                                                Case No.
                                                                                    Debtor(s)        Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the PRESIDENT of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       August 7, 2020                                             /s/ PETER WOJCIK
                                                                        PETER WOJCIK/PRESIDENT
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    Case 20-13886-nmc   Doc 1   Entered 08/07/20 16:09:53   Page 23 of 24



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                  PHARMAGREEN BIOTECH, INC.
                  12 NORTH CURRY STREET
                  Carson City, NV 89703

                  Thomas E. Crowe
                  THOMAS E. CROWE PROFESSIONAL LAW CORPORATION
                  2830 S. JONES BLVD, SUITE 3
                  Las Vegas, NV 89146

                  ACTUS FUND LLC
                  545 BOYLSTON STREET, 2ND FLOOR
                  Boston, MA 02116

                  ADAR ALEF LLC
                  38 OLYMPIA LANE
                  Monsey, NY 10952

                  BHP CAPITAL
                  17501 BISCAYNE BLVD, STE 510
                  Miami, FL 33180

                  CLARK COUNTY ASSESSOR
                  C/O BANKRUPTCY CLERK
                  500 S. GRAND CENTRAL PKWY
                  BOX 551401
                  Las Vegas, NV 89155

                  CLARK COUNTY TREASURER
                  C/O BANKRUPTCY CLERK
                  500 S. GRAND CENTRAL PKWY
                  P.O. BOX 551220
                  Las Vegas, NV 89155-1220

                  CROWN BRIDG PARTNERS
                  1173A 2ND AVE., STE 126
                  New York, NY 10065

                  DEPT. OF EMPLOYMENT, TRAINING & REHAB
                  EMPLOYMENT SECURITY DIVISION
                  500 EAST THIRD STREET
                  Carson City, NV 89713

                  EMA FINANCIAL
                  40 WALL STREET
                  New York, NY 10005

                  GS CAPITAL PARTNERS, LLC
                  30 WASHINGTON STREET, STE. 5L
                  Brooklyn, NY 11201

                  INTERNAL REVENUE SERVICE
                  P.O. BOX 7346
                  Philadelphia, PA 19101-7346
Case 20-13886-nmc   Doc 1   Entered 08/07/20 16:09:53   Page 24 of 24




              LG CAPITAL FUNDING LLC
              1218 UNION STREET, STE. 2
              Brooklyn, NY 11225

              OSCALETA PARTNERS, LLC
              381 W. MOUNTAIN RD.
              Ridgefield, CT 06877-2920

              POWERUP
              111 GREAT NECHK ROAD, SUITE 213
              Great Neck, NY 11021

              SECRETARY OF THE TREASURY
              1500 PENNSYLVANIA AVE. NW
              Washington, DC 20220

              SECURITIES AND EXCHANGE COMMISSION
              LOS ANGELES REGIONAL OFFICE
              4444 SOUTH FLOWER STREET, SUITE 900
              Los Angeles, CA 90070

              UNITED STATES TRUSTEE
              300 LAS VEGAS BVLD., SOUTH
              SUITE 4300
              Las Vegas, NV 89101
